             Case 3:18-cv-00372-CSH Document 77 Filed 10/21/19 Page 1 of 2


        The Jerome N. Frank Legal Services Organization
                                           Y A L E L A W S C H OOL


VIA ECF
                                                                                          October 21, 2019

The Honorable Charles S. Haight
United States District Judge
District of Connecticut
141 Church Street
New Haven, CT 06510
                                                      Re:      Manker v. Spencer, No. 3:18-cv-372 (CSH)

Dear Judge Haight:

       Plaintiffs respectfully submit this letter to inform the Court of statistics recently released by the
Naval Discharge Review Board (“NDRB”) regarding its grant rates in individual applications involving
members of the certified class in this case. The statistics contradict representations made by counsel for
the government at the August 14, 2019, hearing on the Motion to Dismiss.

        At the hearing, government counsel stated that the NDRB had received additional training in “the
summer or at latest the fall of 2017” as to how to apply the “liberal consideration” standard in the Kurta
Memo. Hr’g on Mot. to Dismiss Tr. 10, Aug. 14, 2019. Accordingly, counsel argued, Plaintiffs’ claims
are moot, because the liberal consideration standard is now being “appl[ied] . . . properly.” Id. at 15. The
Court may not properly consider these representations by counsel on a Rule 12(b)(6) motion to dismiss.
In addition, they appear to be inaccurate. Quarterly statistical reports posted on-line by the Navy after the
hearing in this case, as required by statute, see 10 U.S.C. § 1553(f), demonstrate that even after training
in the summer or fall of 2017, the NDRB grants discharge upgrades for veterans with claims based on a
mental health condition, including post-traumatic stress disorder and traumatic brain injury, at a rate very
similar to before the training emphasized by counsel. In the first publicly available quarterly report (the
fourth quarter of fiscal year 2017), for example, the upgrade rate for these applicants was 20.0 percent. In
comparison, since the approximate date of the training alleged by the Defendant (the first quarter of fiscal
year 2018), the average discharge upgrade rate was 21.6 percent. The NDRB continues to deny the vast
majority of claims related to mental illness, and a far higher proportion of claims than are denied by the
Army. Put simply, the Navy’s own statistics demonstrate that the NDRB’s upgrade rate did not improve
even after the Kurta Memo training.

       For the reasons set forth in their briefing and at oral argument, Plaintiffs respectfully request that
the Court deny Defendant’s Motion to Dismiss.




P.O. BOX 209090, NEW HAVEN, CONNECTICUT 06520-9090 • TELEPHONE 203 432-4800 • FACSIMILE 203 432-1426
                  COURIER ADDRESS 127 WALL STREET, NEW HAVEN, CONNECTICUT 06511
                Case 3:18-cv-00372-CSH Document 77 Filed 10/21/19 Page 2 of 2



Respectfully,

/s/ Michael J. Wishnie

Mollie Berkowitz, Law Student Intern                           Susan J. Kohlmann, pro hac vice
Kayla Morin, Law Student Intern                                Jeremy M. Creelan, pro hac vice
Samantha Peltz, Law Student Intern                             Jeremy Ershow, pro hac vice
Blake Schultz, Law Student Intern                              Jessica A. Martinez, pro hac vice
Renée A. Burbank, Supervising Attorney, ct30669                Nicole Taykhman, pro hac vice
Michael J. Wishnie, Supervising Attorney, ct27221              Jenner & Block LLP
Veterans Legal Services Clinic                                 919 Third Avenue
Jerome N. Frank Legal Services Org.                            New York, NY 10022-3908
Yale Law School†                                               Tel: (212) 891-1678
P.O. Box 209090                                                SKohlmann@jenner.com
New Haven, CT 06520-9090
Tel: (203) 432-4800
michael.wishnie@ylsclinics.org




cc:       David Nelson, Assistant U.S. Attorney (via ECF)




†
    This letter does not purport to state the views of Yale Law School, if any.



                                                       2
